Citation Nr: 1037895	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  96-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic psychiatric 
disorder, to include a personality disorder, PTSD, major 
depression, and paranoid schizoprehnia.

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
headaches.

3.  Entitlement to service connection for a chronic back disorder 
to include pain.

4.  Entitlement to service connection for a chronic neurological 
disorder, to include blackouts and loss of consciousness, and to 
include as secondary to the Veteran's chronic psychiatric 
disorder and headaches.

5.  Entitlement to service connection for a chronic bilateral eye 
disorder to include flash burn residuals and spots.

6.  Entitlement to an initial compensable disability evaluation 
for the Veteran's right (major) fifth metacarpal fracture 
residuals.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to June 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) that denied service connection 
for a chronic psychiatric disorder.   In July 1997, the RO 
determined that its April 3, 1970, rating decision was clearly 
and unmistakably erroneous in failing to establish service 
connection for right (major) fifth metacarpal fracture residuals; 
granted service connection and assigned a noncompensable 
evaluation for that disability; determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to service connection for headaches; denied service 
connection for a chronic back disorder to include pain, a chronic 
bilateral eye disorder to include flash burn residuals and spots, 
and a chronic neurological disorder to include blackouts. 

In November 1999, the Board remanded the Veteran's application 
and claims to the RO for additional action.  In February 2001, 
the Board remanded the Veteran's application and claims to the RO 
for additional action.  In July 2003, the Board remanded the 
Veteran's application and claims to the RO in order to afford the 
Veteran a hearing before a Veterans Law Judge (VLJ) sitting at 
the RO.  In October 2003, the Veteran was scheduled for a 
November 2003 hearing before a VLJ sitting at the RO.  The 
Veteran subsequently failed to report for the scheduled hearing.  
In December 2003, the Board again remanded the Veteran's claims 
for further development.

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his right (major) fifth metacarpal 
fracture residuals.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability evaluation.  
However, the Court did not provide a specific name for the issue 
in lieu of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement to 
an initial compensable evaluation of the Veteran's right (fifth) 
metacarpal fracture residuals.  The Veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.

The issues of whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for headaches; entitlement to service connection for a 
chronic back disorder to include pain, a chronic neurological 
disability to include blackouts, and a chronic bilateral eye 
disorder to include flash burn residuals and spots; and, 
entitlement to an initial compensable evaluation for his right 
(major) fifth metacarpal fracture residuals are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A personality disorder is defined by VA regulation as a 
congenital defect for which service connection cannot be granted.

2.  The Veteran does not have a current DSM-IV diagnosis of PTSD, 
paranoid schizophrenia, or major depression.


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to service connection 
for a personality disorder.  38 C.F.R. § 3.303 (2009).

2.  Service connection for a chronic psychiatric disorder, to 
include PTSD, paranoid schizophrenia, and major depression, is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran asserts that he sustained a chronic psychiatric 
disability as a result of beatings that occurred while he was in 
a naval brig and at the hands of his fellow service members 
during his period of naval basic training in 1963 and later 
during active service. 

To establish direct service connection, the record must contain:  
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Personality Disorder

In regards to the requisite current diagnosis, the November 2004 
VA examiner, following a physical examination of the Veteran, 
determined that the Veteran has a current personality disorder.  
However, there is no entitlement under the law to service-connect 
this disorder.  By regulation, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2009); see Winn v. Brown, 8 Vet. App. 510, 516 
(1996); see also 38 C.F.R. § 4.130 (2009); American Psychiatric 
Association, Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.)

A claim for service connection for a personality disorder must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 
(1992).  The validity of the exclusion in 38 C.F.R. 
§ 3.303(c) of congenital and development defects from the 
definition of disease or injury has been upheld.  Winn, 8 Vet. 
App. at 510.

The statutory provisions regarding reasonable doubt are not 
applicable to a determination on the basis of preclusion by law.  
The Veteran's testimony as to personal observations are not 
applicable to a determination on the basis of preclusion by law.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim for service connection for a 
personality disorder must be denied.

Other Psychiatric Disorders

In regards to the requisite current diagnosis, the Veteran was 
diagnosed by a VA physician with paranoid schizophrenia and PTSD 
in July 1995, and with major depression with psychotic features 
in August 1995.  The Board concluded that this diagnosis of PTSD 
did not meet the DSM-IV criteria, and that the diagnoses were not 
provided by a psychiatrist or psychologist.  Accordingly, in 
December 2003, the Board remanded the Veteran's claim for a VA 
psychiatric examination to determine the Veteran's current 
psychiatric disorder(s).  After a review of the claims file and a 
physical examination of the Veteran, the November 2004 VA 
psychiatric examiner diagnosed the Veteran with: "Axis I: drug 
dependence, in remission, cocaine.  Alcohol abuse, mild; Axis II: 
mixed personality disorder."  The VA examiner did not diagnose 
the Veteran with PTSD, major depression, or paranoid 
schizophrenia.  Additionally, the current VA Medical Center 
(VAMC) outpatient treatment records through May 2010 do not 
provide contrary evidence.

Thus, in the absence of a diagnosis, service connection cannot be 
granted.  Where the medical evidence establishes that a Veteran 
does not currently have a disorder for which service connection 
is sought, service connection for that disorder is not authorized 
under the statues governing Veterans' benefits.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Veteran does not have 
a current DSM-IV diagnosis of PTSD, paranoid schizophrenia, or 
major depression.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that he has a current 
psychiatric diagnosis, besides from the personality disorder that 
has already been addressed.  However, the resolution of an issue 
that involves medical knowledge, such as the diagnosis of a 
disorder and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of the disorder or symptoms of the disorder subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  However, a psychiatric disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
diagnosis.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disorder is not warranted.



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in August 2003, 
January 2004, and October 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
psychiatric disorders claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The October 2006 letter also 
provided the Veteran with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his psychiatric disorders claim.  
However, after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result of 
the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in this 
case was harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the Veteran 
communicated on multiple occasions with VA, without informing it 
of pertinent evidence.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  For all of these reasons, 
the Board concludes that the appeal may be adjudicated without a 
remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  He was afforded 
the opportunity for a personal hearing.  He has been evaluated by 
VA.  The Board does not have notice of any additional relevant 
evidence that is available but has not been obtained.  He has 
been afforded a VA examination.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.


ORDER

The claim for service connection for a chronic psychiatric 
disorder, to include a personality disorder, PTSD, major 
depression, and paranoid schizoprehnia, is denied.




REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the remaining claims can be 
properly adjudicated.  

Headaches

This claim was remanded by the Board in December 2003.  Upon 
review of the claims file, the Board finds that the development 
directed by the Board in its last remand was not accomplished.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In pertinent part, the Board requested that the Veteran be 
provided with a VA examination.  The Board stated that if the VA 
examiner determined that the Veteran had a current diagnosis, 
then the VA examiner should also provide a medical opinion 
regarding the etiology of the Veteran's current diagnosis.  

The Veteran was provided a VA examination pertaining to his 
headaches in December 2004.  The VA examiner, following a 
physical examination of the Veteran, determined that the Veteran 
had a current diagnosis of "headaches likely representing 
migraine variant."  The VA examiner did not then provide a 
medical opinion as to whether this current disorder is related to 
the Veteran's active military service.  The Veteran was not 
provided another VA examination in regards to his 
headaches/migraines.  Therefore, the Veteran needs to be 
scheduled for another VA compensation examination to determine 
the etiology of his current headaches/migraines.

Back Disorder 

This claim was remanded by the Board in December 2003 for, in 
pertinent part, a VA examination.  Specifically, the Board stated 
that if the VA examiner determined that the Veteran had a current 
diagnosis, then the VA examiner should also provide a medical 
opinion regarding the etiology of the Veteran's current 
diagnosis.  
The November 2004 VA examiner, following a physical examination 
of the Veteran, determined that the Veteran had a current 
diagnosis of "slight osteoarthritis lumbar spine."  The VA 
examiner did not then provide a medical opinion regarding the 
etiology of the Veteran's current diagnosis.  The VA examiner did 
not review the Veteran's claims file.  

In a March 2005 addendum to the November 2004 VA examination, the 
VA examiner stated that he could not state definitely whether the 
Veteran's current back disorder is due to his active service, 
particularly his injury in boot camp.  The VA examiner added that 
"[t]here is no way that you can definitely say that."  The VA 
examiner did not provide supporting rationale for this opinion.

Thus, the only evidence of record offering an opinion as to the 
etiology of the Veteran's current osteoarthritis of the lumbar 
spine is the March 2005 VA addendum.  This medical opinion was 
unable to provide an opinion without resorting to mere 
speculation, and did not provide a complete review of the 
Veteran's claims file.  

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to mere 
speculation, the Court recently determined that a VA examiner 
cannot use speculation "as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 
382 (2010).  Here, it is unclear whether the examiner closely 
considered the Veteran's lay statements and in-service injury, 
especially in light of the existence of a current disability.  
Thus, additional discussion by an examiner is necessary before a 
decision on the merits may be reached.  

Neurological Disorder

This claim was remanded by the Board in December 2003 for, in 
pertinent part, a VA examination.  Specifically, the Board stated 
that if the VA examiner determined that the Veteran had a current 
diagnosis, then the VA examiner should also provide a medical 
opinion regarding the etiology of the Veteran's current 
diagnosis.  
The November 2008 and January 2009 VA examinations determined 
that the Veteran currently has occasional blackouts and episodes 
of loss of consciousness.  However, the January 2009 VA examiner 
stated that these diagnoses were due to an "unknown etiology."  
The VA examiner did not provide supporting rationale for his 
opinion, and did not review the Veteran's claims file.

Thus, the only evidence of record offering an opinion as to the 
etiology of the Veteran's current neurological disorder, to 
include blackouts and loss of consciousness, is the January 2009 
VA compensation examination.  This medical opinion was unable to 
provide an opinion without resorting to mere speculation.  

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to mere 
speculation, the Court recently determined that a VA examiner 
cannot use speculation "as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 
382 (2010).  Here, it is unclear whether the examiners closely 
considered the Veteran's lay statements and in-service injuries, 
especially in light of the existence of a current disability.  
Thus, additional discussion by an examiner is necessary before a 
decision on the merits may be reached.  

Additionally, the Veteran has not been provided proper VCAA 
notice for his service connection claim - specifically, secondary 
service connection.  

Bilateral Eye Disorder

This claim was remanded by the Board in December 2003 for, in 
pertinent part, a VA examination.  Specifically, the Board stated 
that if the VA examiner determined that the Veteran had a current 
diagnosis, then the VA examiner should also provide a medical 
opinion regarding the etiology of the Veteran's current 
diagnosis.  

The November 2004 VA examiner, following a physical examination 
of the Veteran and a review of the Veteran's claims file, 
diagnosed the Veteran with: (1) refractive error presbyopia of 
both eyes, corrected to 20/25 J2 with bifocal glasses; (2) early 
senile type cataract; and, (3) vitreous floaters of no clinical 
significance.  The VA examiner then determined that the cataract 
and floaters were not related to any activity in the Veteran's 
active military service.  The VA examiner stated that these 
disabilities are "probably" related to excessive smoking.  The 
record is completely devoid of any rationale for these 
conclusions.  Additionally, the VA examiner did not provide an 
etiology opinion regarding the Veteran's currently diagnosed 
refractive error presbyopia.  Therefore, a new medical opinion is 
required from an appropriate VA physician.  

Right Fifth Metacarpal Fracture Residuals

The Veteran's last comprehensive VA examination to assess the 
current severity of his service-connected right (major) fifth 
metacarpal fracture residuals was in August 2007.  This evidence 
is inadequate to assess the Veteran's current level of severity, 
since this examination is over three years old.  Additionally, 
the Veteran's representative in a June 2010 statement indicated 
that the Veteran's right (major) fifth metacarpal fracture 
residuals had worsened since the August 2007 VA examination.  
Therefore, a new VA examination is required to assess the current 
level of severity of the Veteran's service-connected right 
(major) fifth metacarpal fracture residuals.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent VA outpatient treatment records are 
dated from May 2010.  All VA outpatient records since May 2010 
should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a claim 
for service connection for a chronic 
neurological disorder, to include blackouts 
and loss of consciousness, and to include as 
secondary to a service-connected disability.  

2.  Afford the Veteran an opportunity to 
submit or identify any evidence pertinent to 
his claims, including evidence from private 
medical providers.

3.  Obtain all VA outpatient records since 
May 2010 that have not been secured for 
inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

4.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the etiology of his currently diagnosed 
headaches/migraines.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
headaches/migraines had their onset during 
service or are in any other way causally 
related to his active military service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiologies in 
light of those statements and a review of the 
information in the claims folder.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

5.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the etiology of his currently diagnosed 
osteoarthritis of the lumbar spine.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
osteoarthritis of the lumbar spine had its 
onset during service or is in any other way 
causally related to his active military 
service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiologies in 
light of those statements and a review of the 
information in the claims folder.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones, 23 Vet. App. at 382.
The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

6.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the etiology of his currently diagnosed 
blackouts and loss of consciousness.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
blackouts and loss of consciousness had their 
onset during service or are in any other way 
causally related to his active service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiologies in 
light of those statements and a review of the 
information in the claims folder.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disabilities, 
or whether the actual cause is due to 
multiple potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere speculation 
is not acceptable without a detailed reason 
as to why this is so.  Jones, 23 Vet. App. at 
382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

7.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the etiology of his currently diagnosed (1) 
refractive error presbyopia of both eyes, 
corrected to 20/25 J2 with bifocal glasses, 
(2) early senile type cataract, and (3) 
vitreous floaters of no clinical 
significance.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
bilateral eye disorders had their onset 
during service or are in any other way 
causally related to his active service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiologies in 
light of those statements and a review of the 
information in the claims folder.  The 
examiner should comment on the statement made 
in the previous examination about the effect 
of smoking on the Veteran's disabilities.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

8.  The RO/AMC shall provide a VA examination 
to the Veteran in order to assist in 
evaluating the severity of the Veteran's 
service-connected right (major) fifth 
metacarpal fracture residuals.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 5227.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

9.  After the above actions have been 
completed, readjudicate the Veteran's claims 
regarding whether new and material evidence 
has been received to reopen the Veteran's 
claim of entitlement to service connection 
for headaches; entitlement to service 
connection for a chronic back disorder to 
include pain, a chronic bilateral eye 
disorder to include flash burn residuals and 
spots, and a chronic neurological disability 
to include blackouts; and, entitlement to an 
initial compensable evaluation for his right 
(major) fifth metacarpal fracture residuals.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


